Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to application No.  17/454,210, filed on 11/9/2021. Claims 21-40 are currently pending and have been examined. Claims 21-40 have been rejected as follow,

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the "right to exclude" granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory double
patenting rejection is appropriate where the conflicting claims are not identical, but at
least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have
been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761(CCPA1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644(CCPA1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)
may be used to overcome an actual or provisional rejection based on nonstatutory
double patenting provided the reference application or patent either is shown to be
commonly owned with the examined application, or claims an invention made as a
result of activities undertaken within the scope of a joint research agreement. See
MPEP § 717.02 for applications subject to examination under the first inventor to file
provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) -
706.02(1)(3) for applications not subject to examination under the first inventor to file
provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR
1.321 (b).

The USPTO Internet website contains terminal disclaimer forms which may be
used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application
in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,
PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may
be filled out completely online using web-screens. An eTerminal Disclaimer that meets
all requirements is auto-processed and approved immediately upon submission. For
more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

5. Claims 21-40 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-20 of US Patent No. 11,205,196. Although the claims at
issue are not identical, they are not patentably distinct from each other because (see
example of limitations that are mixed and matched in table below)
for example claim 1 of Patent No. 11,205,196 teaches most of the limitations
of the instant Application claim 1 except:
“determining, by the first server cluster, a bandwidth-latency of the communication between the first user device and the first cluster processor, wherein determining the bandwidth-latency includes one of: i) determining a closest proximity between the first user device and any one of a plurality of server clusters, and ii) determining whether the first user data is being received by any one of the plurality of server clusters with a lowest latency” 
“based on filtering the target content of the first user, determining, by the first cluster processor, a relevancy score for one or more customized electronic content  elements based on applying one or more machine learning models to one of the first service information, the second vendor  information, and the historical data of the first user; “

However, it has been held that deleting elements when the function of element
is not desired is obvious. See MPEP 2144.04 Section II. Therefore, it would have been
obvious to a person of ordinary skill in the art at the time the invention was made to
modify or to omit the additional elements of claim 1 (mentioned above) of the Patent No. 11,205,196 to arrive at the claim 21 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  In addition, a person of ordinary skill in the art would conclude that 
modifying or omitting the additional elements of claim 1 (mentioned above), as 
the instant invention is defined in the claim at issue, would have been an obvious variance of the invention defined in claim 1 of Patent No. 11,205,196.  

Regarding to independent claims 28 and 35 and dependent claims 22- 27, 29-34 and 36-40 are rejected under double patenting for the same reasons mentioned above, these claims show similar limitations or features.
Instant application
Patent No. 11,205,196


21. A computer-implemented method for transmitting customized electronic content to one or more user devices, the method comprising: receiving, by a processor of a first server cluster, first user data from one of a first vendor server, a second vendor server, and a first user device, each of the first user data and the first user device associated with a first user, the first user device in communication with the first server cluster via a network; determining, by the first server cluster, a bandwidth-latency of the communication between the first user device and the first server cluster, wherein determining the bandwidth-latency includes determining whether the first user data is being received by any one of the plurality of server clusters with a lowest latency; parsing, by the first cluster processor, one or more electronic communication of one of the first vendor server and the second vendor server, the one or more electronic communication corresponding to the first user, the parsing of the one or more electronic communication for identifying one or more customized electronic content for the first user; based on the one or more customized electronic content for the first user, determining, by the first cluster processor, a ranking order based on a relevancy score for the one or more customized electronic content; and transmitting, by the first cluster processor, the one or more customized electronic content to the first user device for display to the first user, the one or more customized electronic content displaying on the first user device in the ranking order.
1. A computer-implemented method for transmitting customized electronic content to one or more user devices, the method comprising: receiving, by a first cluster processor, first user data from one of a first vendor server and a first user device, each of the first user data and the first user device associated with a first user, the first user device in communication with the first cluster processor via a network; based on receiving the first user data, generating, by the first cluster processor, a first user profile for identifying the first user; determining, by the first server cluster, a bandwidth-latency of the communication between the first user device and the first cluster processor, wherein determining the bandwidth-latency includes one of: i) determining a closest proximity between the first user device and any one of a plurality of server clusters, and ii) determining whether the first user data is being received by any one of the plurality of server clusters with a lowest latency; parsing, by the first cluster processor, one or more electronic communication inboxes of one of the first vendor server and a second vendor server, the one or more electronic communication inboxes corresponding to the first user, the parsing of the one or more electronic communication inboxes for identifying target content of the first user; based on parsing the one or more electronic communication inboxes, filtering, by the first cluster processor, the target content of the first user for at least one of first vendor information, second vendor information, and historical data of the first user; based on filtering the target content of the first user, determining, by the first cluster processor, a relevancy score for one or more customized electronic content elements based on applying one or more machine learning models to one of the first service information, the second vendor information, and the historical data of the first user; based on the relevancy score determined for the one or more customized electronic content elements, determining, by the first cluster processor, one of a ranking order and a minimum ranking threshold for presenting the one or more customized electronic content elements to the first user; and transmitting, by the first cluster processor, the one or more elements of customized electronic content elements exceeding the minimum ranking threshold to the first user device for display to the first user, the one or more elements of customized electronic content elements displaying on the first user device in the ranking order.





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 21-40 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The claims has been amended and Examiner’s  analysis is presented below in all the claims.
Claim 21: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of   
“determining, …, wherein determining … includes determining whether the first user data is being received …; parsing, …., one or more electronic communication of one of the first vendor server …, the one or more electronic communication corresponding to the first user, the parsing of the one or more electronic communication for identifying one or more customized electronic content for the first user; based on the one or more customized electronic content for the first user, determining, …., a ranking order based on a relevancy score for the one or more customized electronic content;”
The “determining, parsing,” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for recommending travel-related data elements to a user. Thus, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as,“receiving, …, first user data from one of a first vendor …, a second vendor …, and a first user …, each of the first user data…. associated with a first user,…; transmitting, …, the one or more customized electronic content …. for display to the first user, the one or more customized electronic content displaying …. in the ranking order”. These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure: 
“ by a processor of a first server cluster, a first vendor server, a second vendor server, and a first user device, the first user device in communication with the first server cluster via a network;  by the first server cluster, a bandwidth-latency of the communication between the first user device and the first server cluster, by any one of the plurality of server clusters with a lowest latency; by the first cluster processor, the second vendor server”
Here as claimed,  generic components such as the user device and vendor server are tangential devices . All claim elements are recited in a very generic way. The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“ by a processor of a first server cluster, a first vendor server, a second vendor server, and a first user device, the first user device in communication with the first server cluster via a network;  by the first server cluster, a bandwidth-latency of the communication between the first user device and the first server cluster, by any one of the plurality of server clusters with a lowest latency; by the first cluster processor, the second vendor server” amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic computer components, and software  cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the  pointed above elements 
“ by a processor of a first server cluster, a first vendor server, a second vendor server, and a first user device, the first user device in communication with the first server cluster via a network;  by the first server cluster, a bandwidth-latency of the communication between the first user device and the first server cluster, by any one of the plurality of server clusters with a lowest latency; by the first cluster processor, the second vendor server” were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as:
,“receiving, …, first user data from one of a first vendor …, a second vendor …, and a first user …, each of the first user data…. associated with a first user,…; transmitting, …, the one or more customized electronic content …. for display to the first user, the one or more customized electronic content displaying …. in the ranking order” These are limitations toward accessing or receiving data (gathering data). Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)). 
Further, the instant specification does not provide any indication that the elements 
“ by a processor of a first server cluster, a first vendor server, a second vendor server, and a first user device, the first user device in communication with the first server cluster via a network;  by the first server cluster, a bandwidth-latency of the communication between the first user device and the first server cluster, by any one of the plurality of server clusters with a lowest latency; by the first cluster processor, the second vendor server”  are anything other than a generic computer components, and the buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, ; and vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015)”; “v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93”,  court decisions cited in MPEP 2106.05(d)(II) indicate that merely computer receives and sends information over a network , a computer storing and retrieving information in memory, processing and presenting offers or recommendations, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “ by a processor of a first server cluster, a first vendor server, a second vendor server, and a first user device, the first user device in communication with the first server cluster via a network;  by the first server cluster, a bandwidth-latency of the communication between the first user device and the first server cluster, by any one of the plurality of server clusters with a lowest latency; by the first cluster processor, the second vendor server” limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 28: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:  
“a storage device”, just mentioned at least in paragraph 117 of the instant disclosure.
“processor”, from instant disclosure, “…physical processor with associated communications and data storage…”, paragraph 117.
These elements  are like just  generic computer elements. The Examiner gives the broadest reasonable interpretation. They are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 35: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a computer-readable media.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 22-27, 29-34, and 36-40, the claims recite elements such as “parsing the entire mailbox”, “clustering, via an extraction module”, “trip properties”, “candidate offers with the highest relevancy scores exceeding a threshold”, graphical user interface with a dedicated travel tab”. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 28-30 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20200065857 (Lagi) in view of  US PG. Pub. No.  20080222267 (Horn).
As to claims 21, 28 and 35, Lagi discloses a computer-implemented method for transmitting customized electronic content to one or more user devices (abstract), the method comprising: 
a) receiving, by a processor of a first server cluster, first user data from one of a first vendor server, a second vendor server, and a first user device, each of the first user data and the first user device associated with a first user, the first user device in communication with the first server cluster via a network
(“…[0039] According to some embodiments, providing the personalized message includes transmitting the personalized message to a client device of the user”, paragraph 39 and “…The information extraction system 204 may extract text and any other relevant data that represents information about a company, an individual, an event [Examiner interprets as receiving, by a server processor, first user information], or the like. Of particular interest to users of the directed content platform 200 disclosed herein, such as marketers and salespeople, are documents that contain information about events that indicate the direction or intent of a company and/or direction or intent of an individual…”, paragraph 124 and Fig. 10.
“[0113] FIG. 9 depicts an embodiment of a user interface in which activity resulting from the use of the platform is reported to a marketer or other user. Among other metrics that are described herein, the user interface can report on what customers, such as ones to be entered into or already tracked in the CRM system, have had a first session of engagement with content, paragraph 113
“the system 200 may serve a relevant resource, such as from a knowledge graph, which may be customized for the recipient with content that is relevant to the customer's history (such as from a CRM system) or that relates to events of the customer's organization [Examiner interprets as travel information based on the travel-related data] (such as extracted by the information extraction system)…”, paragraph 182.
See also “[0051] FIG. 1 depicts a high-level flow in which a content platform is used to process online content, identify a cluster of semantically relevant topics and produce generated online presence content involving the semantically relevant topics.
[0052] FIG. 2 provides a functional block diagram of certain components and elements of a content development platform, including elements for extracting key phrases from a primary online content object, a content cluster data store for storing clusters of topics and a content development and management application having a user interface for developing content”, paragraphs 51-52);
c) parsing, by the first cluster processor, one or more electronic communication of one of the first vendor server and the second vendor server, the one or more electronic communication corresponding to the first user, the parsing of the one or more electronic communication for identifying one or more customized electronic content for the first user
([0008] The system may include a range of machine learning features and systems that facilitate automated generation of directed content for communications with large numbers of recipients, while nevertheless providing personalized or customized communication content for the recipients. In embodiments, the system learns about potential recipients by extracting publicly and privately available information.…”, paragraph 8.
“…0011] According to some embodiments, the information extraction system includes an entity extraction system that extracts entity data from the documents and an event extraction system that extracts the event data from the documents…”,paragraph 11. “…012] According to some embodiments, the information extraction system updates the knowledge graph with information extracted from the documents…”, paragraph 12
“…The content development platform 100 may include a parser 110 for parsing the stored content from the crawling activity of the automated crawler 104 to generate a plurality of key phrases 112 and to generate a content corpus 114 from the primary online content object 102. ..”, paragraph 86 and Fig. 7.
“…The information extraction system 204 may extract text and any other relevant data that represents information about a company, an individual, an event [Examiner interprets as travel-related data], or the like. Of particular interest to users of the directed content platform 200 disclosed herein, such as marketers and salespeople, are documents that contain information about events that indicate the direction or intent of a company and/or direction or intent of an individual…”, paragraph 124.
“…, the information extraction system 204 may use the language patterns to extract various forms of information, including but not limited to entities, entity attributes, relationships between respective entities and/or respective events, events, event types, attributes of events [Examiner interprets as travel-related data corresponding to future travel arrangements] from the obtained documents….”, paragraph 125);  
d) based on the one or more customized electronic content for the first user, determining, by the first cluster processor, a ranking order based on a relevancy score for the one or more customized electronic content
(“…event extraction, recipient identification, and content generation, a lead scoring system that scores the relevance of information to an individual and references information in the knowledge graph, and a content generation system that generates content of a personalized message to a recipient who is an individual for which the lead scoring system has determined a threshold level of relevance”., abstract.
“[0078] Relevance as a metric generally indicates how close a term or phrase is to other content put up on the user's site or domain. The lower the relevance, the further away the term or phrase is from what the core topic of the site or domain is. This can be automatically determined by a crawler that crawls the site or domain to determine its main or core topic of interest to consumers. If relevance is offered as a service by the present system and method a score can be presented through a user or machine interface indicating how relevant the new input text is to an existing content pool”, paragraph 78.
See also, “…The information extraction system 204 may extract text and any other relevant data that represents information about a company, an individual, an event, or the like. Of particular interest to users of the directed content platform 200 disclosed herein, such as marketers and salespeople, are documents that contain information about events that indicate the direction or intent of a company and/or direction or intent of an individual…”, paragraph 124.
“[0113] FIG. 9 depicts an embodiment of a user interface in which activity resulting from the use of the platform is reported to a marketer or other user. Among other metrics that are described herein, the user interface can report on what customers, such as ones to be entered into or already tracked in the CRM system, have had a first session of engagement with content, paragraph 113.
“the system 200 may serve a relevant resource, such as from a knowledge graph, which may be customized for the recipient with content that is relevant to the customer's history (such as from a CRM system) or that relates to events of the customer's organization (such as extracted by the information extraction system)…”, paragraph 182); and 
e) transmitting, by the first cluster processor, the one or more customized electronic content to the first user device for display to the first user, the one or more customized electronic content displaying on the first user device in the ranking order.
(“…knowledge graphs 210 representing specific types of entities (e.g., businesses, people, places, products), relationships between entities, the types of those relationships, relevant events, and/or relationships between events and entities; a machine learning system 212 that learns/trains classification models that are used to extract events, entities, and/or relationships, scoring models that are used to identify intended recipients of directed content, and/or models that are used to generate directed models; a lead scoring system 214 that scores one or more organizations and/or individuals with respect to a content generation task, the lead scoring system referencing information in the knowledge graph; and a content generation system 216 that generates content of a communication to a recipient in response to a request from a client to generate directed content pertaining to a particular objective, wherein the recipient is an individual for which the leading scoring system has determined a threshold level of relevance to the objective of a client…”, paragraph 118.
“…The lead scoring system 214 may then rank and/or filter the recipient list based, at least in part, on the lead scores of each respective person in the list. For example, the lead scoring system 214 may exclude any people having lead scores falling below a threshold from the recipient list. The lead scoring system 214 may output the list of recipients to the content generation system 216…”, paragraph 154).

Although, Lagi discloses extensively an event relevant to the recipient (abstract). Lagi does not expressly discloses
b) determining, by the first server cluster, a bandwidth-latency of the communication between the first user device and the first server cluster, wherein determining the bandwidth-latency includes determining whether the first user data is being received by any one of the plurality of server clusters with a lowest latency; 
However, Horn discloses
“[0001] The present invention relates generally to a cluster system for serving content of a domain to clients, and more particularly relates to balancing a load over multiple servers.”, paragraph 1 and abstract.
“[0107] Various methods for selecting an SCM for a GET request are based on the geographical locations of the various SCMs and the HTTP client. In some embodiments after FIG. 4, latency for delivering content from a subordinate cluster to an HTTP client 410 depends on the geographic distance of the HTTP client from a subordinate cluster. In one embodiment, the left subordinate cluster managed by SCM 440 is relatively close to client 410, and the right subordinate cluster managed by SCM 450 is relatively distant. In this embodiment, the left subordinate cluster manifests lower latency for sending content to client 410 as compared to the right subordinate cluster. In one aspect, the lower latency is because information travels a shorter distance. In another aspect, the lower latency is because the left subordinate cluster has relatively more resources available for processing the request. Based on the left cluster having lower latency, DM 430 selects SCM 440 for servicing a GET request from HTTP client 410. Accordingly, DM 430 sends an HTTP message to HTTP client 410 for redirecting the GET request to the URL 1.domain.com of left SCM 440”, paragraph 107.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Horn’s teaching with the teaching of Lagi. One would have been motivated to  provide functionality to check for the cluster with lower latency in order to support serving of data requests (see Horn abstract).

As to claim 28, it comprises the same limitations that claim 21 above therefore is rejected in similar manner and further the claim comprises 
a storage device that stores instructions for transmitting customized electronic content elements to one or more users (see at least “content clusters” 130 and 132 in Fig. 2 and associated disclosure); and 
at least one processor that executes the instructions to perform a method (see Fig. 1 and associated disclosure).

As to claim 35, it comprises the same limitations that claim 21 above therefore is rejected in similar manner.

As to claims 22, 23, 29, 30, 36 and 37, Lagi discloses
wherein parsing the one or more electronic communication includes parsing one of an email inbox and a text message inbox
(“…Among other benefits, the content development platform 100 uses a range of automated processes to extract and analyze existing online content of an enterprise, parse and analyze the content…”, paragraph 65);
And  further includes parsing an entire mailbox corresponding to the email inbox or text message inbox
(“…The content development platform 100 may include a parser 110 for parsing the stored content from the crawling activity of the automated crawler 104 [Examiner interprets as entire mailbox corresponding to the email inbox] to generate a plurality of key phrases 112 and to generate a content corpus 114 from the primary online content object 102. ..”, paragraph 86 and Fig. 7).
 further comprising: parsing the entire mailbox corresponding to the email inbox or text message inbox by implementing entity recognition natural language processing techniques
(“…The information extraction system 204 may utilize natural language processing and/or machine-learned classification models (e.g., neural networks) to identify entities, events, and relationships from one or more parsed documents. ..”, paragraph 125).

Claims 24, 25, 26, 31, 32, 33, 38, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20200065857 (Lagi) in view of  US PG. Pub. No.  20080222267 (Horn) and in view of  US PG. Pub. No.  20200334641 (Singh).
As to claims 24, 25, 26, 31, 32, 33, 38, 39 and 40, Lagi discloses further comprising:
 clustering, via an extraction module, data identifying data properties corresponding to the clustered data; and associating the clustered data with past, present, and future  arrangements
(“…among other benefits, the content development platform 100 uses a range of automated processes to extract and analyze existing online content of an enterprise, parse and analyze the content, and develop a cluster of additional content that is highly relevant to the enterprise, without reliance on conventional keyword-based techniques…”, paragraph 65);

 wherein trip properties further comprise at least: one or more of a trip purpose, group composition, or timeframe
(“[0125] In embodiments, the information extraction system 204 (e.g., the entity extraction system 224 and the event extraction system 226) may discover and make use of patterns in language to extract and/or derive information relating to entities, events, and relationships [Examiner interprets as trip purpose, group composition, or timeframe]. These patterns may be defined in advance and/or may be learned by the system 200 (e.g., the information extraction system 204 and/or the machine-learning system 212). The information extraction system 204 may identify a list of words (and sequences of words) and/or values contained in each received document. In embodiments, the information extraction system 204 may use the language patterns to extract various forms of information, including but not limited to entities, entity attributes, relationships between respective entities and/or respective events, events, event types, attributes of events from the obtained documents. The information extraction system 204 may utilize natural language processing and/or machine-learned classification models (e.g., neural networks) to identify entities, events, and relationships from one or more parsed documents [Examiner interprets as trip information]. For example, a news article headline may include the text “Company A pleased to announce deal to acquire Company B.” ….  Using the event classification of “company acquisition event” and the results of the natural language processing, the information extraction module 204 may infer that Company B now owns Company A. The information extraction system 204 may extract additional information from the news article, such as a date of the acquisition”, paragraph 125); 
Although, Lagi discloses extensively an event relevant to the recipient. Lagi does not expressly discloses 
travel and  travel-related data elements.
However, Singh discloses “Accordingly, embodiments are configured to provide much more personalized recommendations using various input data, including using input data sources such as the user's calendar, preferences for how far the user is willing to travel for events, and how long they are willing to spend at them”, paragraph 17. “…This model may be harnessed to narrow down events to those that might actually be relevant to the user from the entirety of events in the service's directory. The service may then determine the user's current location, and based on how far the user usually travels to attend events,…”, paragraph 18. Fig. 3 and associated disclosure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Singh’s teaching with the teaching of  Lagi. One would have been motivated to  provide functionality for event recommendations and determine a travel radius based at least on the user data [examiner interprets as  travel-related data elements], (see at least claim 10 of Singh).

wherein  determining a ranking order includes applying one or more machine learning models
(“[0141] In embodiments, the machine learning system 212 trains models that are configured to parse job postings of an entity to determine the nature of an organizations hiring as an indicator of need for particular types of goods and services. Among other things, job postings tend to be fairly truthful, as inaccurate information would tend to adversely impact the process of finding the right employees. In embodiments, the machine learning system 212 may include a classifier that learns, based on a training data set and/or under human supervision,…”, paragraphs 141 and 146).  

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20200065857 (Lagi) in view of  US PG. Pub. No.  20080222267 (Horn) and in view of  US PG. Pub. No.  20080319649 (NATH).
As to claims 27 and 34   Lagi discloses, 
wherein the customized electronic content with the highest relevancy scores are displayed in an email or text message 
(“…The system further includes a machine learning system that trains one or more models that are used in connection with at least one of entity extraction, event extraction, recipient identification, and content generation. The system also includes a lead scoring system that scores the relevance of an item of retrieved information to an individual, the lead scoring system referencing information in the knowledge graph. The system further includes a content generation system that generates content of a personalized message to a recipient, wherein the recipient is an individual for which the lead scoring system has determined a threshold level of relevance and wherein the content generation system uses the understanding from the set of machine learning systems to generate the content….”, paragraph 10.
“…In some embodiments, the system determines a likelihood of a recipient being interested in an offering of the user. In some embodiments, the system provides an indicator of the likelihood to the user…”, paragraph 32.
“[0035] According to some embodiments, the content generation system generates a targeted message to each recipient that exceeds a threshold likelihood of interest in engaging in a conversation about an offering of the user…”, paragraph 35. 
“…0078] Relevance as a metric generally indicates how close a term or phrase is to other content put up on the user's site or domain. The lower the relevance, the further away the term or phrase is from what the core topic of the site or domain is. This can be automatically determined by a crawler that crawls the site or domain to determine its main or core topic of interest to consumers. If relevance is offered as a service by the present system and method a score can be presented through a user or machine interface indicating how relevant the new input text is to an existing content pool…”, paragraph 78).

Lagi, does not expressly disclose but NATH discloses 
message graphical user interface with a dedicated travel tab
(“[0028] As a result of the execution of step (222) the links for each data source are thus known and the corresponding raw documents can be downloaded. Downloads occur under the control of the underlying protocol used by the Web, i.e., HTTP which stands for `hypertext transfer protocol`. HTTP defines how messages are formatted and transmitted over the Internet and other public or private networks using the TCP/IP suite of protocols. This is achieved from TAB system through standard application program interfaces or API's so that travel information can be downloaded from each selected data source and raw documents, eventually stored in database tables on the basis of their corresponding country or travel destinations, become available for being further processed. Documents are in HTML, which stands for `hypertext markup language`, the authoring language used to create documents on the Web. HTML defines the structure and layout of a Web document by using a variety of tags and attributes”, paragraph 28, Fig. 2 and associated disclosure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate NATH’s teaching with the teaching of  Lagi. One would have been motivated to  provide functionality of information in tabs in order to providing advices and warnings per travel destination to end-users. (see NATH abstract).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Social media and customer behavior analytics for personalized customer Engagements”. IEEE. 2014. This article discusses “Companies in various industries, including travel, hospitality, and retail, increasingly focus on improving customer relationships and customer loyalty. In this paper, we propose a new systems architecture that combines the textual content in social media messages with product information, such as the descriptions summarized in catalogs, in order to provide marketing campaign recommendations. Companies commonly build user profiles based on purchase histories and other customer-specific information; however, when dealing with social media, we often cannot match the social media users with the customers. In this regard, we address the problem of targeting individual social media messages for which no personalized profile information can be retrieved. Our solution combines two disparate computational toolboxes for text analytics—natural language processing and machine learning—in order to select social media users for whom to target with topic-specific advertisements. Natural language processing is used to analyze the context of social media messages, and machine learning is used to analyze product information, with the goal being to match social media messages to products and ranking potential advertisements. To demonstrate the framework, we detail a real-world application in the travel and tourism industry using Twitter® as the social media platform”
.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        10/31/2022